DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,064,681.

Claims 21-55 of this instant application: 
16/115180
Claims 1-20 of U. S. Patent no 10,064,681
21. (Currently Amended) A method of performing a transperineal prostate biopsy procedure on a prostate of a patient using an ultrasound probe, the method comprising: positioning a pair of stabilization members of a biopsy guide proximate of a perineal access site leading to the prostate, the pair of stabilization members spaced apart from each other and supporting a platform configured to slide along a portion of a length of the pair of stabilization members, the platform configured to support an access needle, the biopsy guide secured to the ultrasound probe such that the platform and the access needle are configured to move relative to the pair of stabilization members and the ultrasound probe; supporting the access needle to the platform; and sliding the platform and access needle relative to the pair of stabilization members and the ultrasound probe so the access needle extends into the perineal access site.  
33. (Currently Amended) A method of performing a transperineal prostate method comprising: inserting an access needle into a perineal access site leading to the prostate, the access needle engaged with a platform that is configured to slide on a pair of stabilization members of a biopsy guide, the access needle being centrally positioned between the pair of stabilization members when the access needle is engaged with the platform; and inserting a biopsy needle through the access needle and into a first location within the prostate.  
47. (New) A method of performing a transperineal prostate biopsy procedure on a prostate of a patient using an ultrasound probe, the patient comprising perineal skin leading to the prostate, the method comprising: engaging a pair of stabilization members of a biopsy guide with the perineal skin at an perineal access site of the patient; inserting an access needle into the perineal skin at the perineal access site in a first trajectory, the access needle positioned between the pair of stabilization members; and taking a first biopsy by inserting a first biopsy needle through the access needle and into a first location within the prostate.   

in guiding an access needle in a transperineal prostate biopsy procedure, the 

tissue of a perineum at an access site of a target area of a patient, the 
apparatus comprising: an upper mount and a lower mount configured to couple to 
each other, the lower mount configured to engage the transrectal probe and 
secure the upper mount relative to the transrectal probe, the upper mount 
comprising a platform and a pair of stabilization bars spaced-apart from each 
other, the pair of stabilization bars including a back portion, a front 
portion, and a length extending along a longitudinal axis between the back and 
front portions, the longitudinal axis of the pair of stabilization bars being 
generally parallel with a longitudinal axis of the transrectal probe when the 
upper mount is secured to the transrectal probe, the platform configured to 
support the access needle and the platform configured to slide on the pair of 
stabilization bars along at least a portion of the length so as to displace the 
access needle along the at least a portion of the length. 
 
    
 
    19.  An apparatus configured to couple with a transrectal probe and for use 
in guiding an access needle in a transperineal prostate biopsy procedure, the 
access needle configured to perforate and be positioned within subcutaneous 
tissue of a perineum at an access site of a target area of a patient, the 
apparatus comprising: an upper mount comprising a pair of stabilization bars 
and a platform, the pair of stabilization bars extending a length between a 
front portion and a back portion and being laterally spaced-apart from each 
other, the pair of stabilization bars configured to support the platform, the 
platform configured to support the access needle in a central position between 
the pair of stabilization bars, the platform configured to slide along at least 
a portion of the length of the pair of stabilization bars so as to displace the 
access needle along the at least a portion of the length;  and a lower mount 
configured to engage with the transrectal probe and to couple to the upper 
mount via a fastener. 
 



 Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim an ultrasonic probe for prostate biopsy, comprising a platform; two stabilizing members to support an access needle for biopsy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793